Appeal from a decision of the Unemployment Insurance Appeal Board which disqualified claimant from, benefits on the ground that he voluntarily left his employment without good cause. Claimant stated that he .quit his job as stock manager or stock clerk because he was not given sufficient assistance and that by reason thereof he was subjected to pressure, tension and aggrava*679tian which he feared would endanger his health. It was within the board’s province to determine the weight and credibility of claimant’s testimony and that of the employer’s representative and we cannot, upon this record, disturb its finding that good cause was not shown. (Matter of Gorman [Catherwood], 17 A D 2d 885.) Decision unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Taylor, JJ.